    FIL ED                     TL
      /2021
      1/4
                        N                                                                   Howard Leventhal
   THOMA.SDG . BRUTO   COURT
           IS T R IC T                                                             1205 E Prairie Brook Dr D1
CLERK, U.S
                                                                                            Palatine, IL 60074
                                                                                             ph 262-997-8570
                                                                                   email: HLEV3@AOL.COM
    January 4, 2021
                                                                          RE 13-cr-844, US v LEVENTHAL
    Honorable Judge
                                                                    PRELIMINARY RESPONSE TO GOV’T’S
    Andrea R. Wood
                                                                                   MOTION DOCKET#: 46
    United States District Court
    Via Email to Courtroom Deputy and to Temporary E-Filing email

    Your Honor:
    THE CERTAIN NEED FOR A SPECIAL PROSECUTOR
    Missing entirely in the Gov’t’s motion to reinstate Supervised Release in my case, is a single word of
    denial of any of the allegations I have made – twice – in this case about prosecutorial and other
    misconduct in this matter. It is unsurprising that the Government sidesteps the allegations I have raised
    about such misconduct; and instead attempts to enlist this court to further conceal such misconduct. They
    resort to diagnosing my mental state without having qualifications to do so and while ignoring the legal
    certainty that all of the allegations I have made in my various filings are admitted by them. There could be
    no greater need for a special prosecutor - as I have requested - to deal with the issues I have raised, than
    right now.
    AUSA HOGAN’S HISTORY OF MISCONDUCT
    It is also unsurprising that Mr. Hogan, the government’s attorney in this matter, could not care less about
    allegations of misconduct. In fact misconduct for him is just part of the job. He was disbarred and fired by
    the Department of Justice twenty years ago for incredible disconnection from the rule of law, not unlike
    the misconduct committed to my extreme detriment in this matter, see Chicago Tribune article attached.
    NO ATTEMPT WAS MADE TO CONCEAL THE RECORD
    It is certain that the US Attorney’s office of the Northern District of Illinois has access via this court’s
    PACER system, to the entire record of my case in both the Eastern District of New York and the Northern
    District of Illinois. The government was on certain notice of my intent to seek early termination of
    supervised release for six months prior to this court’s order of December 3, 2020. That Mr Hogan is lazy,
    incompetent, relegated to minor matters by his superiors due to his own history of misconduct and did not
    want to consume his valuable time to research the record is his fault - not mine. He and the US Attorney
    filed an unqualified statement of “no objection” to early termination of my supervised release and applied
    their signatures to it with full, complete, unfettered access to the record. Nothing about this merits
    reconsideration and even if I had wanted to conceal the record, doing so is impossible.
    “DOXING”
    Mr Hogan is apparently confused about the definition of “doxing.” Doxing is publishing information in
    open forums like Twitter for example. The individuals who I served are all working at home. They
    certainly take no pause when publishing anybody else’s name and address in their public filings and to the
    best of my knowledge, there is no law which prohibits filing notices of motion in the court’s public record
    including the work address of those served, which in this case, is their home addresses, which I obtained
    from commonly available public sources.
“UNHINGED”
While almost everything written in the government’s motion to reconsider is either irrelevant or meritless,
one part of it is most certainly true: I am “unhinged.” I am unhinged because I have not seen my beloved
daughter for five years now, by design of the very individuals whom the government now seeks to hand
over control of me again. Does this sound crazy or incredible? I agree, it is both. Except it is true and the
Gov’t has admitted it.
I am unhinged because I have been repeatedly told to just “take it and shut up.” I am unhinged because I
was physically tortured in prison by deliberate, malicious, negligent acts of these very same people;
torture which has injured me with lasting medical consequences, none of which were denied by the
Government either. What exactly is expected of me? To send these people thank-you notes and Christmas
cards? They expected me to lose my mind and after only partially succeeding, they petition you now to
make it worse.
I could go on and on regarding what exactly I am unhinged about, as I have in my civil RICO complaint
in state court; none of the allegations of which have been denied either. I am unhinged about raising these
issues over and over again over the last five years, being ignored and never provided with a moment of
opportunity to test any of the facts before a jury. I am unhinged because all these people who have gained
financially by inflicting this egregious harm upon me and my daughter, now apply to this court to assist
them to further obstruct justice and further deny my right to seek redress for their misconduct.
What am I not unhinged about? About being convicted of a crime and about owing restitution to the
victims. Just about the only thing written in my judgment of conviction not fabricated of whole cloth by
the Government, was the actual loss and the names of the victims. It should be noted that even though
some of the victims submitted damaging statements about me to the court during sentencing – I have
never either written a single unpleasant or unkind word about any of them, nor sought redress against any
of them, nor to I plan to do so. Why? Because for the most part, their submissions were true and did not
seek to deny my rights, eviscerate my parenthood and incinerate me unduly with fabrications, like the
Government did.
Neither I nor those people who enter federal court in the future should be forced to accept all of this
undue abuse and just “take it and shut up.” That’s why I am unhinged. It is not in my nature to just take it
and shut up, nor will it ever be in my nature or practice to simply walk away from my daughter in
furtherance of the for-profit obstruction of justice conspiracy which took place here.
ASSIGNED COUNSEL
Buried in one of my three recent motions is a request for assigned counsel. Rather than a federal defender,
I would appreciate it, if at all possible, to be assigned a CJA Panel lawyer who is not entirely dependent
upon the Government for his or her income. Please.
REQUEST FOR EX-PARTE CONFERENCE
I respectfully request that the court kindly allow me a thirty-minute ex-parte online conference with the
court, before the court call set for Friday at 11am if at all possible please. I propose to discuss an issue
that does not bear directly on matter material to the various applications before the court. Many thanks for
your kind consideration.
Respectfully,


Howard Leventhal
Two decades after scandal, prosecutor
testifies in defense of El Rukn case
By JASON MEISNER

                              CHICAGO TRIBUNE     |


DEC 09, 2016 AT 7:50 PM

William Hogan Jr.'s career as a federal prosecutor has long been linked to the
landmark El Rukn trials that ended in controversy two decades ago over
allegations that cooperating witnesses had used drugs in jail, stole sensitive
prosecution papers and had sex in government offices.


At the time a rising Justice Department star, Hogan was fired from his job
after the bombshell allegations surfaced. But he fought hard to clear his name,
and two years later was ordered reinstated to his post at the U.S. Attorney's
Office by an administrative judge who found no convincing evidence of
wrongdoing on Hogan's part.


Now, some 20 years later, Hogan took the witness stand in a federal
courtroom Friday to tell a jury about his stewardship of an El Rukn
prosecution that decimated the gang's leadership. Hogan's testimony came in
the trial over a lawsuit alleging former El Rukn general Nathson Fields was
framed by Chicago police in a notorious 1984 double murder.


Using a sometimes contentious tone, Hogan, 65, now in his 36th year as a
federal prosecutor in Chicago, denied he had any knowledge of the drug use or
sexual misbehavior by several cooperating witnesses. Either way, he said, "it
had nothing to do with the prosecutions." Hogan said the prosecution
documents that were found in a cell at the Metropolitan Correctional Center
had been inadvertently snatched up by cooperating witness Derrick Kees
during a visit to Hogan's office. The documents were recovered a short time
later and did not contain anything that would have affected the witnesses'
testimony, he said.


[story continues at: https://www.chicagotribune.com/news/breaking/ct-el-
rukn-trial-william-hogan-met-20161209-story.html ]
